Citation Nr: 0902359	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-28 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for residuals of a right thigh contusion. 

2.	Entitlement to an initial rating higher than 10 percent 
for traumatic arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection for 
residuals of a right lateral thigh contusion and traumatic 
arthritis of the lumbar spine, and assigned ratings of 10 
percent for each disability, effective December 12, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his September 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran asserted that he is entitled to an 
increased rating for his service-connected residuals of a 
right thigh contusion and traumatic arthritis of the lumbar 
spine because the conditions interfere with his daily living 
and limit his range of motion.  In a June 2007 letter, the 
veteran's representative contended that the veteran's 
conditions have worsened since they were originally rated.  

When available evidence is too old for an adequate rating of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  The veteran was last afforded a VA 
examination in May 2004.  The Board finds that the veteran's 
examination is somewhat remote.  In addition, the evidence of 
record indicates that there may be a significant change in 
his service-connected disabilities.  Thus, the Board finds 
that a new examination is in order. 




Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	Schedule the veteran for a VA 
examination to determine the severity 
of his service-connected residuals of a 
right thigh contusion.  The claims 
folder should be made available to and 
be reviewed by the examiner.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees; 
describe any pain, weakened movement, 
excess movement, fatigability, or 
incoordination present; and, to the 
extent possible, express any additional 
functional loss in terms of additional 
degrees of limited motion of the thigh.

3.	Schedule the veteran for a VA 
examination to determine the severity 
of his service-connected traumatic 
arthritis of the lumbar spine.  The 
claims folder should be made available 
to and be reviewed by the examiner.  
The examiner should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees; describe any pain, weakened 
movement, excess movement, 
fatigability, or incoordination 
present; and, to the extent possible, 
express any additional functional loss 
in terms of additional degrees of 
limited motion in the lumbar spine.  In 
addition, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and the frequency and duration of such 
episodes.

4.	Then, readjudicate the claims.  If the 
benefits sought on appeal remain 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

